Citation Nr: 0211957	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral, high-
frequency hearing loss, currently evaluated as 30 percent 
disabling, to include entitlement to an extraschedular 
rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from April 1952 to 
February 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the regional office (RO) awarded an increased rating of 
30 percent for the veteran's service connected bilateral, 
high-frequency hearing loss.

In January 2001, the Board remanded this matter to the RO for 
additional development, including conduct of a Department of 
Veterans Affairs (VA) audiological examination.  Pursuant to 
the Board's request in the remand, the RO has also obtained 
recently dated VA outpatient treatment records.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim has been obtained 
by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  Prior to June 22, 2001, the veteran did not have greater 
than Level VI hearing loss in the right ear or greater than 
Level VII hearing loss in the left ear. 

4.  When tested on June 22, 2001, the veteran had Level VII 
hearing loss in the right ear and Level VIII hearing loss in 
the left ear.

5.  There is no evidence of frequent hospitalization or 
interference with employment in a way not contemplated in the 
regular schedular rating criteria.


CONCLUSIONS OF LAW

1.  The duty of VA to assist in the development of the 
appellant's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002); 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a schedular evaluation higher than 30 
percent for bilateral, high-frequency hearing loss disability 
were not met prior to June 22, 2001, and there is no basis 
for extraschedular referral.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2001).

3.  The criteria for a schedular evaluation of 40 percent, 
but no higher, for bilateral, high-frequency hearing loss 
disability were met on and after June 22, 2001, and there is 
no basis for extraschedular referral.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

In August 1999, the veteran filed a claim for an increased 
rating for hearing loss.  In a September 1999 rating 
decision, the RO awarded an increased rating of 30 percent, 
effective from August 2, 1999, the date of receipt of his 
most recent claim.  The veteran contends that his disability 
from bilateral, high-frequency hearing loss should be 
evaluated higher than the 30 percent rating currently in 
effect.  He maintains that his hearing loss interferes with 
his employment.

For the reasons and bases discussed below, the Board 
concludes that the criteria for a schedular rating in excess 
of 30 percent for bilateral, high-frequency hearing loss were 
not met prior to June 22, 2001.  The Board further concludes 
that the criteria for a schedular rating of 40 percent were 
met on and after June 22, 2001.

Service medical records show that at the time of the 
veteran's medical examination for separation from service, 
the veteran was diagnosed with defective hearing.  He was 
granted service connection for bilateral, high-frequency 
hearing loss by a May 1974 rating decision, which evaluated 
the disability as zero percent pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective from the date of receipt of a 
claim filed in January 1974.  Pursuant to a claim filed in 
June 1996, the rating of the veteran's hearing loss 
disability was increased to 10 percent, effective from June 
3, 1995.

The regulations pertaining to the evaluation of hearing loss 
appear in 38 C.F.R. §§ 4.85, 4.86 (2001).  Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  38 C.F.R. § 4.85.  The 
Roman numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  38 C.F.R. § 4.85(b).  Table VII, 
"Percentage Evaluations for Hearing Impairment," is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is located at the point where the 
row and column intersect.  38 C.F.R. § 4.85(e).  "Puretone 
threshold average,"' as used in Tables VI and VIa, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85(d).

If pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in a higher evaluation.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(b).  That numeral will then 
be elevated to the next higher Roman numeral and each ear 
will be evaluated separately.  The veteran's hearing loss 
does not meet the criteria to be evaluated under 38 C.F.R. 
§ 4.86(b).

During the pertinent period of time, that is, within one year 
preceding the veteran's claim for an increased rating filed 
in July 1999 and thereafter, there is no evidence which 
suggests that the veteran is entitled to a rating in excess 
of 30 percent for his service-connected hearing loss prior to 
June 22, 2001.  On and after that date, the veteran's hearing 
loss disability was compensable at the rate of 40 percent.

On VA audiological evaluation in February 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
60
55
LEFT
55
65
65
70

The pure tone threshold average in the right ear was 58 
decibels, with speech discrimination ability of 92 percent 
correct, and pure tone threshold average in the left ear was 
64 decibels, with speech discrimination ability of 84 percent 
correct.

Evidence contained in the claims folder shows that when the 
veteran underwent audiological testing in February 1998, his 
pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
65
xxx
60
LEFT
60
75
xxx
75

At 80 decibels, speech recognition was 96 percent in the 
right ear and 100 percent in the left ear.  An examiner 
reported a diagnosis of longstanding bilateral sensorineural 
hearing loss, mild to moderately severe.

On audiological testing on February 10, 1999, the veteran's 
pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
65
65
LEFT
65
75
70
80

The pure tone threshold average in the right ear was 63.75 
decibels, with speech discrimination ability of 92 percent 
correct at 80 decibels, and pure tone threshold average in 
the left ear was 72.5 decibels, with speech discrimination 
ability of 84 percent correct at 85 decibels.

On audiological testing on February 23, 1999, the veteran's 
pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
80
xxx
85
LEFT
70
85
xxx
90

At 85 decibels, speech recognition was 96 percent in the 
right ear and 92 percent in the left ear.  An examiner 
reported a diagnosis of longstanding, bilateral, 
sensorineural hearing loss, moderate to severe.

On audiological testing in August 1999, the veteran's pure 
tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
75
80
80
LEFT
65
85
90
90

The four-frequency pure tone threshold averages were 75 
decibels in the right ear and 83 decibels in the left ear.  
Speech recognition was 90 percent in the right ear and 86 
percent in the left ear.  An examiner reported an impression 
of bilateral, sensorineural hearing loss, moderate to severe.

On VA audiological evaluation in June 2001, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
80
80
90
LEFT
80
90
90
100

The pure tone threshold average in the right ear was 81 
decibels, with speech discrimination ability of 74 percent 
correct, and pure tone threshold average in the left ear was 
90 decibels, with speech discrimination ability of 68 percent 
correct.  The reported diagnosis was moderate to profound 
sensorineural hearing loss bilaterally.

The veteran has what is defined by 38 C.F.R. § 4.86(a) as an 
exceptional hearing impairment pattern, as his hearing 
threshold has consistently been 55 decibels or higher in each 
of the applicable frequencies.  Therefore, reference must be 
made to both Tables VI and VIa to determine the higher Roman 
numeral designation for each ear.  In this case, a higher 
Roman numeral designations does not result from one table as 
opposed to the other based on audiological examination 
results gathered prior to June 22, 2001.  However, applying 
the findings of the June 2001 audiological examination and 
using Table VIa, the veteran had Level VII hearing loss in 
the right ear and Level VIII hearing loss in the left ear, 
which is rated 40 percent under Diagnostic Code 6100.

The Board has considered the veteran's assertions that his 
hearing loss should be compensated at the rate of 100 
percent.  However,  assignments of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The audiometric data 
indicate that the veteran's hearing loss is not compensable 
at a rate higher than 30 percent prior to June 22, 2001, and 
was compensable at a rate of 40 percent after that date.

II.  Extraschedular Rating and Other Considerations

In reaching its decision, the Board has considered the 
history of the disability in question as well as the current 
clinical manifestations and the effect the disabilities may 
have on the earning capacity of the veteran.  38 C. F. R. §§  
4.1, 4.2 (2001).  The Board has also considered 38 C.F.R. §  
4.7, which provides for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's hearing disability did not 
approximate a 40 percent evaluation prior to June 22, 2001.  
The record does not show that his hearing loss disability 
more closely approximated the criteria for a 50 percent 
rating after June 22, 2001.  The evidence would have to show 
that the veteran had Level VIII hearing loss in both ears to 
support assignment of the next higher schedular rating of 50 
percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
which anticipate greater disability from hearing loss.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his hearing disorder, nor is it 
shown that he requires frequent treatment of such disorder or 
that the disorder so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from hearing loss warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.

The appellant has asserted that the doctrine of benefit of 
the doubt requires that he be awarded a higher rating for his 
hearing loss.  That doctrine requires resolution of an issue 
in favor of the claimant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  However, in this case, the 
preponderance of the evidence clearly shows that the criteria 
for a schedular rating in excess of 30 percent have not been 
met before June 22, 2001.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990) (benefit of the doubt rule 
must be applied only when the evidence is in relative 
equipoise).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to notify and to assist.  The VCAA was implemented with 
the adoption of new regulations.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, No. 00-7127 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 
2002).  However, the VA regulations promulgated to implement 
the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2001), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claims at issue.

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the veteran has been so notified by the September 1999 rating 
decision, by the October 1999 Statement of the Case (SOC), by 
the Board's January 2001 Remand.  Further, by letter dated in 
December 1999, the veteran was invited to identify and/or 
submit additional evidence in support of his claim.  He was 
informed that VA would attempt to obtain any such records 
identified.  By letter dated in March 2001, the veteran was 
notified that in order to substantiate his claim, the RO 
needed medical evidence that his hearing loss had worsened.  
The RO notified the veteran that the RO would obtain VA 
treatment records.  He was further notified that he should 
submit private treatment records and/or records showing that 
his hearing loss had interfered with his employment.  The 
Board concludes that VA has complied with the VCAA 
notification requirements to the veteran concerning evidence 
and information needed to substantiate his claim  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including: 
service medical records; medical and other records from VA 
medical facilities; and records from other Federal agencies, 
such as the Social Security Administration.  This duty also 
includes the duty to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, such as private medical records identified by the 
veteran.  In this case, the RO has exhausted all efforts to 
obtain all relevant records identified by the veteran or 
otherwise evident from the claims folder.

The veteran has had several opportunities to identify sources 
of evidence, such as when he filed his claim, his Notice of 
Disagreement, and his substantive appeal.  Other 
opportunities to identify evidence include the written 
statements he has filed and the statement filed on his behalf 
by his representative.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  VA has afforded the veteran an 
examination in the appropriate medical facility.

The Board finds that VA has satisfied its duty to assist the 
veteran in obtaining records and providing medical 
examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
failed to obtain any records identified by the veteran.



ORDER

A rating higher than 30 percent for bilateral, high frequency 
sensorineural hearing loss prior to June 22, 2001, is denied.  

An increased rating of 40 percent for bilateral, high 
frequency sensorineural hearing loss is granted effective on 
and after June 22, 2001, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

